—Appeal by the defendant from four judgments of the Supreme Court, Queens County (Cooperman, J.), all rendered April 24, 1995, convicting him of robbery in the first degree (two counts) under Indictment No. 386/94, robbery in the first degree (four counts) under Indictment No. 838/94, robbery in the first degree under Indictment No. 3790/94, and robbery in the first degree (three counts) and criminal possession of a weapon in the fourth degree under Indictment No. 3792/94, upon jury verdicts, and imposing sentences. The appeals bring up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion under all four indictments which were to suppress physical evidence, his statements to the police, and the lineup identifications.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the police possessed probable cause to believe that his car contained evidence relating to a crime. Therefore, the search of the interior of the car without a search warrant was legal (see, People v Orlando, 56 NY2d 441).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Mangano, P. J., Thompson, Santucci and Altman, JJ., concur.